DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 19, 2018.  As directed by the amendment: claims 1-11 and 13-15 have been amended, claims 12 and 16-20 have been canceled, and new claim 21 has been added.  Thus, claims 1-11, 13-15, and 21 are presently pending in the application.
Claim Objections
Claims 1-4, 6, 7, 9, 10, and 21 are objected to because of the following informalities:  
In claim 1, line 15 recite “a spontaneous respiration anomaly” which should read --the spontaneous respiration anomaly-- since it has already been recited.
In claim 2, line 5 recite “a spontaneous respiration anomaly” which should read --the spontaneous respiration anomaly-- since it has already been recited.
In claim 3, line 5 recite “a spontaneous respiration anomaly” which should read --the spontaneous respiration anomaly-- since it has already been recited.
In claim 4, line 5 recite “a spontaneous respiration anomaly” which should read --the spontaneous respiration anomaly-- since it has already been recited.
In claim 6, line 5 recite “a spontaneous respiration anomaly” which should read --the spontaneous respiration anomaly-- since it has already been recited.

In claim 9, line 4 contains a grammatical error which should be amended to read --…to a detection of at least one spontaneous respiration anomaly--.
In claim 10, line 2 contains a grammatical error which should be amended to read --…display values of one or more respiratory system variables--.
In claim 21, line 3 recite “a mechanical ventilator” which should read --the mechanical-- since it has already been recited.
In claim 21, line 4 contains a grammatical error which should be amended to read --…to a detection of at least one spontaneous respiration anomaly--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1 recites the limitation "the patient-ventilator dyssynchrony" in 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a detection of at least one spontaneous respiration anomaly including at least an early cycling off anomaly, an active exhalation anomaly, and a double effort anomaly”.  The limitation is confusing because it only requires “at least one” anomaly to be detected, but then requires the anomaly include at least three different anomalies.  Thus, it is not clear if all three anomalies are required to be detected, or if just one of the three anomalies listed needs to be detected.  
Claim 21 recites “a detection of at least one spontaneous respiration anomaly including at least an early cycling off anomaly, an active exhalation anomaly, and a double effort anomaly”.  The limitation is confusing because it only requires “at least one” anomaly to be detected, but then requires the anomaly include at least three different anomalies.  Thus, it is not clear if all three anomalies are required to be detected, or if just one of the three anomalies listed needs to be detected.  
Claims 2-8, and 10 are rejected based soley on their dependency to rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 11, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulqueeny et al. (US 2012/0037159).
As to claim 1, Mulqueeny discloses a mechanical ventilation device (Fig. 11), comprising: a mechanical ventilator 1102 (paragraph [0289]); at least one airway sensor 1110 (paragraph [0291]) configured to measure at least one of airway pressure and airway air flow as a function of time for a patient on the mechanical ventilator 1102 (paragraph [0291]); and at least one microprocessor 1112 (paragraph [0293]) programmed to: analyze at least one of airway pressure and airway air flow measured by the airway sensor 1110 to detect a spontaneous respiration anomaly in respiratory muscle pressure as a function of time generated by a patient on the mechanical ventilator 1102 (paragraph [0292], last sentence, the controller 1112 detects asynchrony events based on flow f(t) and/or pressure p(t)); determine a time of ventilator cycling off from a signal received from the mechanical ventilator (the algorithm identifies when a descending peak occurs in the the pressure or flow signal, indicating the ventilator 
As to claim 2, Mulqueeny discloses that the at least one airway sensor 1110 (Fig. 11) includes an airway pressure sensor configured to measure airway pressure as a function of time (paragraph [0291]); and the at least one microprocessor 1112 is programmed to analyze airway pressure measured by the airway pressure sensor 1110 to detect a spontaneous respiration anomaly comprising an early cycling off event as a double peak in the airway pressure as a function of time coincident with the mechanical ventilator cycling off (see Fig. 8, section B, where a second smaller peak is present in the pressure signal in section B after the ventilator has transitioned to exhalation; since Mulqueeny’s algorithm identifies this event as early cycling, it reads on the claimed invention, paragraph [0058]).  
As to claim 3, Mulqueeny discloses that the at least one airway sensor includes an airway pressure sensor 1110 (Fig. 11) configured to measure airway pressure as a function of time (paragraph [0291]); and the at least one microprocessor 1112 is programmed to analyze airway pressure measured by the airway pressure sensor 1110 to detect a spontaneous respiration anomaly comprising a double effort event as a double peak in the airway pressure as a function of time in which at least one peak of 
As to claim 5, Mulqueeny discloses that the at least one microprocessor 1112 receives a signal indicative of the mechanical ventilator cycling off and uses the signal to determine a time of the mechanical ventilator cycling off (the controller 1112 receives the pressure/flow signal with respect to time (f(t) or p(t)), thus, the signal will indicate when the ventilator has cycled off by the point in time that the flow/pressure has transition to exhalation, Fig. 11, paragraph [0291]).  
As to claim 6, Mulqueeny discloses the at least one airway sensor includes an airway pressure sensor 1110 (Fig. 11) configured to measure airway pressure as a function of time (paragraph [0291]); and the at least one microprocessor 1112 is programmed to analyze airway pressure measured by the airway pressure sensor 1110 to detect a spontaneous respiration anomaly as a double peak in the airway pressure as a function of time within a single breath cycle (this reads on Mulqueeny’s double triggering event described in Fig. 5, Fig. 18, paragraphs [0228]-[0245]).  
As to claim 9, Mulqueeny discloses a power of breathing closed-loop controller programmed to: adjust an output of the mechanical ventilator responsive to at least one flag value responsive to a detection of at least one spontaneous respiration anomaly including at least an early cycling off anomaly, an active exhalation anomaly, and a double effort anomaly (see paragraphs [0287], [0294]).  
As to claim 11, Mulqueeny discloses a non-transitory storage medium storing instructions readable and executable by one or more microprocessors 1112 (paragraph 
As to claim 13, Mulqueeny discloses that the identifying further includes: identifying an early cycling off patient-ventilator dyssynchrony based on the position of the second peak of the double peak being after the time 
As to claim 21, Mulqueeny discloses that the method further comprises: adjusting an output of a mechanical ventilator 1102 (Fig. 11) responsive to at least one flag value responsive to a detection at least one spontaneous respiration anomaly including at least an early cycling off anomaly, an active exhalation anomaly, and a double effort anomaly see paragraphs [0287], [0294]).
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelly et al. (US 2011/0297155).
As to claim 1, Shelly discloses a mechanical ventilation device (Fig. 1), comprising: a mechanical ventilator 50 (paragraph [0028]); at least one airway sensor 62 (Fig. 1) configured to measure airway air flow as a function of time for a patient on the mechanical ventilator 50 (paragraph [0034]); and at least one microprocessor 64 (paragraph [0035]) programmed to: analyze airway air flow measured by the airway sensor 62 to detect a spontaneous respiration anomaly in respiratory muscle pressure as a function of time generated by a patient on the mechanical ventilator 50 (detects a dyssynchrony between flow signal and the I/E state signal, paragraph [0040]); determine a time of ventilator cycling off from a signal received from the mechanical ventilator 50 (the controller determines a change in the I/E state from the I/E state signal which would indicate when the ventilator has cycled off (switched from inhalation to exhalation), see paragraph [0041], Figs. 2A-2C); and identify a type of the patient-ventilator dyssynchrony based on position of peaks detected in the analyzed at least one airway flow and airway pressure respective to the time of ventilator cycling off (the number of flow reversals in a single breath is determined and a dyssynchrony is detected if the number exceeds a threshold, see paragraph [0041], then the type of dyssynchrony (flow-limited/ignored dyssynchrony or a volume qualified flow slope reversal/true dyssynchrony) is determined by a volume based test from the flow signal, paragraph [0042]-[0043]); and a display component 66 (Fig. 1, paragraph [0035]) configured to display an indication of a spontaneous respiration anomaly detected by the at least one microprocessor (dyssynchrony flag waveform, paragraph [0027]).  
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 7, 8, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angelico et al. (US 2014/0034054), Sinderby et al. (US 2014/0296728), and Younes (US 2009/0221926) disclose detecting dyssynchronies between patient effort and ventilator triggering/cycling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785